Citation Nr: 1415159	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-30 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for depression, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1952 to March 1955. 

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In an April 2013 Order, the Court endorsed a March 2013 joint motion for partial remand (JMR), vacated the portion of an October 2012 Board decision that denied reopening of service connection for depression and denied service connection for PTSD, and remanded the matters for compliance with the instructions in the JMR.  

In October 2012, this case came before the Board on appeal from a September 2008 rating decision of the RO in New York, New York.  The Board also denied reopening of service connection for bilateral hearing loss and tinnitus in the October 2012 decision.  The Veteran abandoned those issues on appeal to the Court in the March 2013 JMR.  These issues are no longer before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A January 2006 rating decision denied service connection for depression.

2.  Evidence received since the January 2006 rating decision relates to the unestablished fact of an in-service stressful event and current diagnosis related to such event that is necessary to substantiate a claim for service connection for depression.

3.  The Veteran has a current disability of major depressive disorder.

4.  An in-service stressor sufficient to cause PTSD is corroborated by evidence of record.   

5.  The Veteran has a current DSM-IV diagnosis of PTSD.  

6.  The Veteran's major depressive disorder is due to in-service personal assaults and racial discrimination.

7.  The currently diagnosed PTSD is related to a verified in-service stressor.  


CONCLUSIONS OF LAW

1.  The January 2006 rating decision that denied service connection for depression became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  The criteria to reopen service connection for depression have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.

Reopening Service Connection for Depression

In a January 2006 rating decision, the RO denied service connection for depression, finding that the disability was neither incurred in nor caused by the Veteran's military service.  The Veteran was properly notified of the January 2006 rating decision in January 2006, but did not enter a notice of disagreement within one year of notice of the January 2006 rating decision.  No new and material evidence was received within one year of notice of the January 2006 rating decision.  For this reason, the January 2006 rating decision denial of service connection for depression became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c).  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The additional evidence received since the prior final January 2006 rating decision includes a July 2010 opinion from a VA attending psychiatrist and clinical social work supervisor that the Veteran's major depressive disorder is a direct result of the reported racism and discrimination the Veteran stated to have experienced while in the military.  This opinion is new to the file, is competent, addresses one of the grounds of the prior final denial, and raises a reasonable possibility of substantiating the service connection for depression claim.  The Board concludes that the criteria for reopening service connection are met.  38 C.F.R. § 3.156(a).  

Service Connection for PTSD and Depression

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The Veteran's VA treatment records demonstrate amply the existence of a current disability of a major depression disorder.  

The evidence of record is in equipoise as to whether the Veteran has a current disability of PTSD.  VA outpatient treatment records reflect no complaints, treatment, or diagnosis for PTSD, note the long history of various drug abuse or dependence over many years and diagnosis and treatment for the same, reflect a history of post-service stressful family environment accounting for the depression, and reflect Axis I diagnoses that do not include PTSD.  See December 2009 VA treatment report.  A July 2010 medical statement from a VA attending psychiatrist and clinical social work supervisor indicated that the Veteran did have a current disability of PTSD.  Given that the treatment providers and the attending psychiatrist are competent to diagnose PTSD, had the opportunity to interview and evaluate the Veteran in light of the applicable diagnostic criteria, the Board resolves the conflict in diagnosis in the Veteran's favor and finds that he has a current disability of PTSD.  

If a PTSD claim is based on an in-service personal assault, as is this claim, a medical opinion may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  Any such medical opinion was still to be weighed by VA along with the other evidence provided.  Id. at 1382 n.1; see also 67 Fed. Reg. 10,330 (Mar. 7, 2002) (VA is not required to accept a doctor's diagnosis of PTSD due to a personal assault as proof that the stressor occurred or that the PTSD is service connected.).

The July 2010 VA medical statement from an attending VA psychiatrist and clinical social work supervisor opines that the PTSD and major depressive disorder are the direct result of the racial discrimination during military experience.  The July 2010 medical statement recounts the Veteran's statements of living in fear on a daily basis in service because several officers and enlisted men used racial slurs to attack him, reports of being in numerous fights, and receiving bloody noses as a result of the racial discrimination.  He reported that he had symptoms such as insomnia and nightmares that began during service and continued to the present.

These recently reported stressors appear to be inconsistent with prior, more contemporaneous findings and histories by the Veteran, including for treatment purposes, that do not include reports of fights in service or the symptom of fear in service.  In an earlier history provided in a 2004 claim, the Veteran wrote that the symptom of depression began in 1999, implicitly denying any history of psychiatric symptomatology in service or continuously since separation from service in March 1955 for over four decades until 1999.  During VA treatment in August 2009, the Veteran specifically denied being threatened physically during service.

The July 2010 VA medical opinion found the Veteran's account of racial discrimination, including fights during service, to be consistent with the circumstances of the Veteran's service.  This is the only medical opinion on point in the record.  Given that a medical opinion may be used to support an in-service 

stressor, the Board resolves reasonable doubt in the Veteran's favor and finds that there is credible supporting evidence of in-service personal assaults stemming from racial discrimination.  Menegassi, 638 F.3d at 1382.  

The July 2010 VA medical statement also related the PTSD and major depressive disorder to the claimed in-service personal assaults and racial discrimination.  This is the only medical opinion on point in the record.  The Board finds that the major depressive disorder and PTSD are due to the reported in-service stressor event of personal assaults and racial discrimination.

In light of the foregoing and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran has current disabilities of a major depressive disorder and PTSD which are due to in-service personal assaults and racial discrimination.  The criteria for service connection for a major depressive disorder and PTSD are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When implementing this Board decision to grant service connection for both PTSD and major depressive disorder, the RO will rate the PTSD together with the depression and provide one rating based on all the Veteran's psychiatric impairment.  The General Formula for Rating Mental Disorders at 38 C.F.R. § 4.130 provides that all service-connected psychiatric disabilities and symptoms, including PTSD symptoms and depression, are to be rated together.  Thus, the Veteran would not be entitled to separate and additional ratings for symptoms of depression and PTSD as 38 C.F.R. § 4.14 (2013) provides that rating such manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  See VAOGCPREC 23-97; see also Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that a separate rating may be granted for a "distinct and separate" disability that is, "when none of 

the symptomatology . . . is duplicative . . . or overlapping.").  That is, a claimant may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).


ORDER

Reopening of service connection for depression is granted.

Service connection for a major depressive disorder is granted.

Service connection for PTSD is granted.




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


